Case 1:18-cv-00079-MPB-JMS Document 26 Filed 11/14/18 Page 1 of 2 PageID #: 150




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 PATRICIA K. GRUESSER,                        )
                                              )
                Plaintiff,                    ) CASE NO. 1:18-cv-79-MPB-JMS
                                              )
 v.                                           )
                                              )
 OCWEN LOAN SERVICING, LLC                    )
                                              )
                                              )
                Defendant.                    )

                             NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Rule 41(a)(1)(A)(i), the Plaintiff voluntarily dismisses this lawsuit with

 prejudice, with each party to bear his or its own costs. Defendant has no objection to such.

                                                      Respectfully submitted,


                                                      /s/ Ryan R. Frasher
                                                      Ryan Frasher (#27108-49)
                                                      The Frasher Law Firm, P.C.
                                                      3209 W. Smith Valley Road
                                                      Suite 253
                                                      Indianapolis, IN 46142
                                                      Phone: 317-300-8844
                                                      Fax: 317-218-4501
                                                      Email: rfrasher@frasherlaw.com

                                                      Counsel For Plaintiff

                                 CERTIFICATE OF SERVICE

         I hereby certify that on or about November 14, 2018, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent to the following parties by operation of the
 Court’s electronic system, or mail where necessary. Parties may access this filing through the
 Court’s system.

 Jennifer L. Fisher
 jfisher@hinshawlaw.com
                                                  1
Case 1:18-cv-00079-MPB-JMS Document 26 Filed 11/14/18 Page 2 of 2 PageID #: 151




                                           /s/ Ryan R. Frasher




                                       2
